Citation Nr: 1747349	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  12-21 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1967 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office and was remanded in October 2015.

The Veteran initially requested to testify before a Veterans Law Judge in a Board hearing.  A hearing was scheduled for November 2014 but, in October 2014, the Veteran informed VA that he would be unable to attend because he was incarcerated.  He has not requested to reschedule the hearing; as such, his request is considered withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds additional development is necessary before a decision may be rendered in the issue on appeal.  

As the Board's October 2015 remand noted, while the Veteran underwent VA examination in July 2010, no opinion was provided.  As such, the Board directed that a new examination and opinion be obtained.  However, as the Veteran is currently incarcerated, significant efforts made to schedule him for VA examination inside or outside of the facility where he is held failed and the case was returned to the Board.  As the question of whether or not the Veteran has a right knee disability is not in dispute, and as there remains a medical question for resolution, the Board finds remand is again necessary so that a VA opinion may be obtained as to whether the Veteran's right knee disability is related to service or is caused or aggravated by his service-connected left leg disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the claims file to a VA examiner for an opinion with respect to the Veteran's claim for entitlement to service connection for a right knee disability.  The claims file must be reviewed by the examiner.  

After review of the claims file, the examiner should address the following: 

a)  Please identify any right knee disabilities that have been manifested at any time since May 2010.

b)  For each right knee disability identified, is it at least as likely as not (50 percent probability or greater) that the disability was initially manifested during service or is otherwise causally related to service?  

In answering this inquiry, please address all right knee disabilities diagnosed during the pendency of the appeal.

c)  For any right knee disability that was not manifested during service or that is not otherwise related to service, is it at least as likely as not (50 percent probability or greater) that the disability was either (i) caused by; or (ii) has been worsened beyond the normal progression as a result of the service-connected left lower extremity fracture?  

If the examiner finds a right knee disability has been permanently worsened beyond the natural progression (aggravated), the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability that is due to the service-connected disability. 

A complete medical rationale must be provided for any opinion expressed.  If the examiner concludes that no opinion can be provided without resorting to mere speculation or without examining the Veteran, a rationale should also be stated for such conclusion.

2.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 
.
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




